Title: John Adams to Samuel Adams, 26 Jan. 1786
From: Adams, John
To: Adams, Samuel


          
            
              Dear Sir
            
            

              Grosvenor Square

              Jan. 26. 1786
            
          

          Give me Leave to introduce to you, Mr Anstey a Member of Parliament
            and Barrister at Law, who is Sent out by the Commissioners of American Claims to verify
            Facts, Such as Titles to Estates, Incumbrances upon them &c.
          The House of Commons Yesterday ordered an Account of Vessells
            cleared out for the Importation of Flour Biscuit and Live Stock from the U States into
            any of the Islands of Newfoundland &c and also an Account of all Flour
            &c imported into any of the Islands in Newfoundland, between the 10th. Jan. 1784. and the 10. Jan. 1785.
          Whether this portends good or evil, time will discover.
          The Debates in Parliament have taken an unusual Turn to foreign
            Policks and the relative Situation of Great Britain. if this Subject Should be fully
            considered they will discover, that it is of some importance to know the the
            situation of Great Britain relatively to the U. States of America.—it would
              not be extravagant to Say, that they may hereafter find it in the Power of
            Congress to turn the Ballance and decide their Fate. Congress has hitherto been
            studiously kept out of Sight, by the K. Ministry and opposition. They are afraid of
            raising in American Minds Ideas of their Importance. Russia, Denmark and England would
            not form a Ballance to Bourbon and Holland, if Congress should be joined. indeed if the
            U. states should be neutral the Ballance would not be exact.—In my humble opinion We
            must be neutral or join the French and Dutch.
          Opinions are very Sanguine that this Country can support their
            Credit, without a very fair Commerce with Us. There is nothing then remaining, but
            foreign Politicks and the Ballance of Power, to persuade them to give Us Satisfaction.
            They generally consider Us, as already in the Scale of Bourbon, and it is not easy to
            convince them that We are not I have endeavoured to convince them that Neutrality is in
            our Power, but with little Success. inded they really do not think Us of much
            Consequence. We have no Navy: and are Aukward in Uniting in any Thing. some of them
            indeed agree that We shall grow, both in Union and Dignity and Power. It is
            really of more moment to this Country, to Secure the Neutrality of the United States,
            than the Alliance of Russia, and the time will come when it will be seen and felt. But
            the Nation is too much inflamed and imbittered, to reflect coolly upon any Thing
            respecting America.
          our Path is plain. We must make navigation Acts, and take care of
            ourselves, preserve our Neutrality as long as We can, and when We must part with it, get
            the best Price for it We can. it is much to be desired that our Commerce with all other
            nations may be encreased, especially France & Holland, and lessened with England
            as much as possible, untill she shall put it on a more liberal footing. The political
            Friendship too of France Spain and Holland Should be cultivated as much as possible
            without involving Us too far.
          With great Esteem and affection yours

          
            
              John Adams
            
          
        